Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed April 21, 2021.  
Claims 2, 13, 14, 16, 17, and 22-30 have been canceled.  New claim 31 is acknowledged.  Claims 1, 4, 9, 15, and 18 have been amended.
Claims 1, 3-12, 15, 18-21 and 31 are pending in the instant application.
	Claims 1, 3-12, 15, 18-21 and 31 are subject to election/restriction as detailed below:


Claim Objections
Claims 1, 3-12, 15, 18-21 and 31 are objected to because of the following informalities:  Reference to a specific figure or table “is permitted on in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”, see MPEP 2173.05(s).  Appropriate correction is required.  


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claims 1, 3-12, 15, and 31, drawn to a double-stranded ribonucleic acid (dsRNA) for inhibiting expression of a Factor XII (Hageman Factor) (F12), or a dsRNA for inhibiting expression of Kallikrein B, Plasma (Fletcher Factor) 1 (KLKB1), or a dsRNA for inhibiting expression of Kininogen 1 (KNG1), classifiable in C12N 15/113, for example.  If this Group is elected, a further election of species is required as detailed below:
Group II. Claims 18-21, drawn to a method of inhibiting expression of a Plasma (Fletcher Factor) 1 (KLKB1) gene, a Factor XII (Hageman Factor) (F12) gene or a Kininogen 1 (KNG1) gene in a cell, the method comprising (a) contacting the cell with a double-stranded ribonucleic acid (dsRNA) for inhibiting expression of a Factor XII (Hageman Factor) (F12), or a dsRNA for inhibiting expression of Plasma (Fletcher Factor) 1 (KLKB1), or a dsRNA for inhibiting expression of Kininogen 1 (KNG1), and (b) maintaining the cell produced in step (a) for a time sufficient to obtain degradation of the mRNA transcript of the KLKB1 gene, the F12 gene or the KNG1 gene, thereby inhibiting expression of the KLKB1 gene, the F12 gene or the KNG1 gene in the cell, classifiable in A61K 48/0016, for example.  If this Group is elected, a further election of species is required as detailed below:
The inventions are distinct, each from the other, because of the following reasons:
Group I is related to Group II as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the double-stranded ribonucleic acid (dsRNA) for inhibiting expression of a Factor XII (Hageman Factor) (F12), or a dsRNA for inhibiting expression of Kallikrein B, Plasma (Fletcher Factor) 1 (KLKB1), or a dsRNA for inhibiting expression of Kininogen 1 (KNG1) of Group I can be used in a materially different process, such process being a F12, KLKB1, or KNG1 specific probe in Southern or Northern analyses or a primer in a quantitative fluorogenic RT-PCR assay or in a real-time PCR assay, which is a materially different process than the method of inhibiting expression of a Plasma (Fletcher Factor) 1 (KLKB1) gene, a Factor XII (Hageman Factor) (F12) gene or a Kininogen 1 (KNG1) gene in a cell, the method comprising (a) contacting the cell with a double-stranded ribonucleic acid (dsRNA) for inhibiting expression of a Factor XII (Hageman Factor) (F12), or a dsRNA for inhibiting expression of Plasma (Fletcher Factor) 1 (KLKB1), or a dsRNA for inhibiting expression of Kininogen 1 (KNG1), and (b) maintaining the cell produced in step (a) for a time sufficient to obtain degradation of the mRNA transcript of the KLKB1 gene, the F12 gene or the KNG1 gene, thereby inhibiting expression of the KLKB1 gene, the F12 gene or the KNG1 gene in the cell of Group II.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.



******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If Group I is elected, Applicant is required to elect a single molecular embodiment of dsRNA agent for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  First, Applicants are required to elect one (1) dsRNA agent target gene - either F12, KLKB1, or KNG1 from claim 1.  Second, Applicant is required to elect one (1) subsection from claim 1 - either (a) or (b) for F12; or either (c) or (d) for KLKB1; or either (e) or (f) for KNG1.  Third, if section (b) or (d) or (f) is elected, Applicant is further required to election one (1) antisense sequence from the Tables recited.  
	If Group II is elected, Applicant is required to elect a single molecular embodiment of dsRNA agent for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  First, Applicants are required to elect one (1) dsRNA agent target gene - either F12, KLKB1, or KNG1 from claim 1.  Second, Applicant is required to elect one (1) subsection from claim 1 - either (a) or (b) for F12; or either (c) or (d) for KLKB1; or either (e) or (f) for KNG1.  Third, if section (b) or (d) or (f) is elected, Applicant is further required to election one (1) antisense sequence from the Tables recited.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635